Case 2:18-Cr-00607-.]FB Document 56 Filed 12/10/18 Page 1 of 2 Page|D #: 361

SERCARZ 55 RIOPELLE, LLP
810 sEvENTH AvENuE. sulTE 620
NEW YORK. NEW YORK 10019

1-2|2-586-4900
RoLAND c, R_\QPELLE FAC$|M\LE 1-2|2-586-|23/.1
MAUR|CE H_ SERCARZ* www.sercarzandriopelle.com

°ADM|TTED |N NY €1 Nl

December 10, 2018

BY ECF AND EMAIL

Burton Ryan, Esq.

Charles Kelly, Esq.

Assistant United States Attomeys
Eastem District of New York
100 Federal Plaza, Suite 610
Central Islip, New York 11722

Re: United States v. Abdulrahman Kh waia, et al.,
Cr. 18-607 (.ISB)

Dear Mr. Ryan and Mr. Kelly:

As the attorneys for defendant Abdulrahman Khwaj a, we write this letter pursuant
to the principles announced in Brady v. Mag[land, 373 U.S. 83 (1963) and its progeny, to make
specific requests for evidence we now believe will tend to exculpate our client, Abdulrahman
Khwaj a.

In addition to the items previously requested in my letter of December 4, 2018,
please produce the following items:

l) the affidavits pursuant to which any search warrant was executed in this case,
including, but not limited to, any search of the telephone associated with my client, and the
search of my client’s business premises and home;

2) all search warrants that were executed in connection with the investigation of
this case;

3) the affidavits and warrants pursuant to which any phone lines were tapped
during the investigation of this case;

4) copies of all communications between my client and his co-defendant Roberto
Saenz in your possession, whether by WhatsApp; email; Skype; or any other form of
communication, and all communications between Roberto Saenz and any customer of National
Electronics, Inc., Ishan International, Inc., ISK Corporation, Taban Company, Solid Wireless,

Case 2:18-Cr-OO607-.]FB Document 56 Filed 12/10/18 Page 2 of 2 Page|D #: 362

SERCARZ 54 RIOPELLE, LLP

lnc. and Solid Electronics, Inc., in your possession, whether by WhatsApp; email; Skype; or any
other form of communication;

5) copies of the bank statements for the following businesses named in the
indictment National Electronics, Inc., Ishan International, Inc., ISK Corporation, Taban
Company, Solid Wireless, Inc. and Solid Electronics, Inc. We request all bank statements for
these companies in your possession, but in particular, we are seeking those statements that relate
to the following months: February 2013; August 2016; September 2016; October 2016;
November 2016; February 2017; March 2017; April 2017; February 2018; and March 2018.

6) records in the possession of the government concerning and relating to the
audits and/or reviews of any of my client’s businesses by the Internal Revenue Service (“IRS”),
the Department of Homeland Security (“DHS”) and Customs and Border Protection (“CBP”),
including but not limited to letters. reports or emails sent by the IRS, DHS and CBP to any of my
client’s businesses or their employees concerning audits and/or reviews performed by the IRS,
DHS and CBP, and reports of audit and/or reviews furnished by the IRS, DHS or CBP to any of
my client’s businesses or their employees for the period from 2013 to 2018.

Your courtesy and anticipated cooperation in this matter is appreciated

Very truly ours, .

Roland G. Riopelle

  
 

